Citation Nr: 0607787	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension.

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to September 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, granted 
service connection for hypertension and assigned an initial 
noncompensable rating.  

FINDING OF FACT

Hypertension is manifested primarily by diastolic pressure 
that is predominantly 80-98 and systolic pressure that is 
predominantly 120-138.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

By way of a September 2002 letter, VA substantially complied 
with the duty to assist and the duty to notify provisions of 
the VCAA.  Clearly, from submissions by and on behalf of the 
veteran, she is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Regarding VA's duty to assist the veteran, it appears that 
all necessary development has been completed.  The veteran 
was requested to submit copies of treatment records showing 
current treatment for hypertension.  She has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

The medical records indicate the veteran was diagnosed with 
and treated for hypertension during service.  She was treated 
for hypertension during service by a private physician 

The veteran underwent a VA fee basis  examination in June 
2003.  Her blood pressure readings while sitting were 140/90, 
140/90, and 140/100.  The readings while standing were 
140/90, 140/90 and 140/90.  The examiner noted that the 
veteran had poorly controlled hypertension, but it was 
usually symptom free.  The examiner's notes do indicate 
though, that the veteran reported feeling tired all the time 
and having episodes of sudden chest pain with palpitations 
lasting only a minute or so, about once a week.  No 
exertional chest pains were present during the examination 
and no symptoms of cardiac disease were found, other than 
very short-lived palpitation episodes.  The veteran used 
medication to keep her blood pressure within limits.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The RO has rated the service connection hypertension as non-
compensably disabling, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Pursuant to such Diagnostic Code: 

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more 
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
38 C.F.R. § 4.101 Diagnostic Code 7101

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2005).  

The veteran contends that she should be given at least a 10 
percent rating as she is currently taking blood pressure 
medication twice a day, and must continue to do so for the 
rest of her life.  

Upon review of the evidence of record, the Board finds that 
an initial 10 percent disability rating for the veteran's 
hypertension is not warranted.  The evaluation of 
hypertension requires a mechanical application of the rating 
criteria.  A review of the evidence shows that the veteran's 
systolic readings have are not predominantly 160 or more, nor 
are her diastolic readings predominantly 100 or more.  
Although she does require continuous medication, she does not 
have a history of diastolic pressure predominantly 100 or 
more.  Thus on the basis of the foregoing evidence, the Board 
finds the veteran's hypertension does not meet the criteria 
for a 10 percent disability rating.  

Under the circumstances, the Board concludes the current 
level of disability shown does not warrant a compensable 
rating and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted.   


ORDER

An initial compensable rating for hypertension is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


